USCA11 Case: 20-14442      Date Filed: 03/14/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14442
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DANIEL VARGAS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 2:15-cr-00115-SPC-MRM-3
                   ____________________
USCA11 Case: 20-14442         Date Filed: 03/14/2022      Page: 2 of 4




2                       Opinion of the Court                  20-14442


Before WILLIAM PRYOR, Chief Judge, LUCK and LAGOA, Cir-
cuit Judges.
PER CURIAM:
       This appeal returns to us after a remand to resentence Dan-
iel Vargas based on the miscalculation of his criminal history cate-
gory as level II instead of level I. United States v. Vargas, 792 F.
App’x 764, 779 (11th Cir. 2019). On remand, the district court rem-
edied its error and resentenced Vargas to 188 months of imprison-
ment for conspiring to distribute and for possessing more than 1
kilogram of heroin. 21 U.S.C. §§ 841(a)(1), 841(b)(1), 846; 18 U.S.C.
§ 2. Vargas argues that his sentence is procedurally and substan-
tively unreasonable. We affirm.
        We review the reasonableness of a sentence for abuse of dis-
cretion. Gall v. United States, 552 U.S. 38, 51 (2007). The district
court must “commit[] no significant procedural error, such as fail-
ing to calculate (or improperly calculating) the Guidelines range,
treating the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly erroneous
facts, or failing to adequately explain the chosen sentence . . . .” Id.
We will disturb “the sentence if, but only if, we are left with the
definite and firm conviction that the district court committed a
clear error of judgment in weighing the § 3553(a) factors by arriving
at a sentence that lies outside the range of reasonable sentences dic-
tated by the facts of the case.” United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc) (internal quotation marks omitted).
USCA11 Case: 20-14442          Date Filed: 03/14/2022       Page: 3 of 4




20-14442                 Opinion of the Court                           3

       The government argues that Vargas’s challenge to the three-
level enhancement of his sentence for his role as a manager of the
drug conspiracy, U.S.S.G. § 3B1.1(b), is barred by the law-of-the-
case doctrine, but we conclude that he has abandoned the issue.
“[A]n appellant abandons a claim when he either makes only pass-
ing references to it or raises it in a perfunctory manner without
supporting arguments and authority.” Sapuppo v. Allstate Florid-
ian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014). Vargas asserts sum-
marily that the “imposition of a three level increase for [his] role is
wholly unsupported by the evidence presented: the record does
not reflect the exercise of any independent control, influence, or
decision-making authority required to sustain the § 3B1.1(b) en-
hancement.” Due to Vargas’s omission of facts, supporting legal
authority, or any meaningful discussion of the issue, we deem
abandoned his challenge to the three-level enhancement.
       Vargas’s sentence is procedurally reasonable. The record re-
futes his argument that the district court failed to consider the stat-
utory sentencing factors, 18 U.S.C. § 3553. The district court refer-
enced section 3553(a) and most of the sentencing factors when re-
jecting Vargas’s request for a downward variance to 120 months
and sentencing him within his advisory guideline range of 168 to
210 months of imprisonment. The district court considered Var-
gas’s coconspirators’ sentences, Vargas’s role as a manager of a
“large” drug conspiracy, his responsibility for 1.35 kilograms of her-
oin, his status as “the third individual in [the] hierarchy . . . [of the]
heroin organization,” his coordination with his cohorts, his
USCA11 Case: 20-14442         Date Filed: 03/14/2022    Page: 4 of 4




4                      Opinion of the Court                 20-14442

packaging and transportation of drugs, his drug sales and training
other persons to sell, his collection of and sharing in the drug pro-
ceeds, and the presence of guns with the illegal substances. The dis-
trict court also considered that Vargas was an “addict” and had
completed a drug and alcohol treatment program. The district
court also acknowledged its earlier mistake in miscalculating Var-
gas’s criminal history category and “t[ook] that into consideration”
“[i]n fashioning the sentence.”
        Vargas’s sentence is substantively reasonable. The district
court reasonably determined that a sentence of 188 months of im-
prisonment accounted for Vargas’s background and provided ade-
quate punishment for his relative culpability in the heroin-traffick-
ing conspiracy. See id. And the selection of a sentence less than the
statutory maximum of life imprisonment and within Vargas’s
guideline range suggests that the sentence is reasonable. See United
States v. Croteau, 819 F.3d 1293, 1310 (11th Cir. 2016); United
States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). Vargas argues
that the reimposition of the same sentence reflects that it is vindic-
tive, but the careful consideration of the sentencing factors by the
district court dispels the notion of any vengeance on its part. See
United States v. Fowler, 749 F.3d 1010, 1019 (11th Cir. 2014). The
district court did not abuse its discretion.
       We AFFIRM Vargas’s sentence.